Citation Nr: 1046459	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-32 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to June 
2007.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a August 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in 
Philadelphia, Pennsylvania.  A Decision Review Officer conducted 
a hearing in January 2010; a transcript of this hearing is 
associated with the file.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the 
competent evidence establishes that the Veteran currently has 
hypertension; the evidence also establishes continuity of 
symptomatology of elevated blood pressure readings noted during 
service and that the Veteran's current hypertension is related to 
military service.


CONCLUSION OF LAW

Hypertension was incurred in the Veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed. 

Analysis

The Veteran contends that his current hypertension had its onset 
during his military service.  Thus, he claims that service 
connection is warranted for hypertension.

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  38 C.F.R. § 3.303(d) (2010).  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
including cardiovascular-renal disease to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2000 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).  The term cardiovascular-renal disease applies to the 
type of combination involvement of arteriosclerosis, nephritis, 
and organic heart disease, of which hypertension is an early 
symptom in their more obvious forms.  38 C.F.R. § 3.309(a).

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.

In order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).  Alternatively, service 
connection may be established either by showing that a chronic 
disability or disease was incurred during service and later 
manifestations of such chronic disability or disease are not due 
to intercurrent cause(s) or that a disorder or disease was 
incurred during service and there is evidence of continuity of 
symptomatology which supports a finding of chronicity since 
service. 38 C.F.R. § 3.303(b) (2010).

Initially, the Board notes that the Veteran has a current 
diagnosis of hypertension. In January 2008, the Veteran's 
treating military physician examined the Veteran and diagnosed 
him with essential hypertension and prescribed Lisinopril.   At 
this examination, the doctor indicated that the Veteran's medical 
record was available and was reviewed in making his diagnosis.  
Since that date, the Veteran has been on medication to control 
his hypertension.  Thus, the Veteran has a current disability of 
hypertension.  The question that remains is whether there is a 
relationship between the Veteran's current hypertension and the 
elevated blood pressure readings taken during service.

While hypertension was diagnosed within a year of service, there 
is no applicable presumption of service connection available to 
the Veteran because the chronic condition has not manifested to a 
compensable degree of ten percent or more.  38 C.F.R. § 3.307 
(2010).  In order to receive compensation for hypertension, the 
Veteran must have diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or be on continuous 
medication for control of blood pressure with a history of 
diastolic pressure of 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).  While the Veteran's blood pressure was 
elevated prior to medication, his diastolic blood pressure was 
not documented to be predominantly 100 or more.

The Board notes that service treatment records are negative for a 
diagnosis of hypertension.  Hypertension was not noted upon 
separation.  The Veteran was afforded a VA examination in July 
2007, within a month of his discharge, which noted borderline 
abnormal blood pressure readings but did not diagnose 
hypertension.  Not having diagnosed a current disability, the 
physician offered no opinion on service connection.  

Nevertheless, based upon a review of all the evidence and medical 
opinions in the file, it appears that the Veteran had undiagnosed 
hypertension in-service.  In November 2008, an Air Force 
physician opined that the Veteran has had "elevated blood 
pressure (hypertension)" since at least 2006, while the Veteran 
was still on active duty.  This opinion was based upon a review 
of the Veteran's electronic chart dating back to 2006.  The 
Veteran's records prior to that date were not available to the 
physician.  While this conflicts with the opinion rendered by the 
VA examiner, the Air Force physician's opinion had the benefit of 
a longitudinal review of the record, including the diagnosis of 
isolated elevated blood pressure in January 2007 with a notation 
to "consider medication if blood pressure continues to be high" 
and the diagnosis of prehypertension noted in the March 2007 
separation examination.  At the time of the separation 
examination, the military physician noted that he suspected that 
the Veteran would need medication to control his blood pressure 
in the near future.  

In contrast, the VA examiner had no access to the Veteran's 
service treatment records and was relying solely on the 
borderline abnormal blood pressure readings on the day of the 
exam and a subjective history related by the Veteran that he had 
been told his blood pressure was "above normal," with no 
treatment or dietary restrictions.  Based upon the fact that the 
Air Force physician had access to more of the relevant history of 
the Veteran's case, the Board gives more weight to the opinion of 
the Air Force doctor and finds that the evidence supports the 
diagnosis of in-service hypertension.  
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  As the evidence in favor 
of the Veteran's claim is at least equal to the evidence against 
the claim, the Board affords the benefit of the doubt to the 
Veteran, and service connection for hypertension is granted.





ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


